—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated December 20, 1996, which renewed an adult-home operating certificate of the respondent Benito Fernandez, the petitioner appeals from a judgment of the Supreme Court, Kings County (Vaughan, J.), dated September 23, 1997, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed as academic since the operating certificate at issue expired by its own terms on March 31, 1998 (see, Social Services Law §§ 460-b, 460-d; 18 NYCRR 485.5, 485.6, 485.7), and the record presents no exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). In light of our determination, we do not reach the merits of the petitioner’s claims regarding, inter alia, standing and discovery. O’Brien, J. P., Santucci, Krausman and Gold-stein, JJ., concur.